Citation Nr: 1011837	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder of the hands and feet, to include a skin 
disease manifested by blisters. 

2.  Entitlement to service connection for a skin disorder, to 
include a skin disability of the hands and feet. 

3.  Entitlement to service connection for a disease of the 
uterus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
September 1992 and from January 1995 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which denied the 
Veteran's attempt to reopen her claim of entitlement to 
service connection for allergic, atopic dermatitis and eczema 
of the hands and feet; that rating action also denied service 
connection for endometrial biopsy.  The Veteran perfected a 
timely appeal to that decision.  

In June 2007, the Veteran appeared at a Central Office Board 
hearing before an Acting Veterans Law Judge.  The transcript 
of that hearing has been associated with the claims file.  

In November 2007, the Board remanded the case to the RO for 
further evidentiary development of the issues currently on 
appeal.  

In November 2009, the Veteran appeared at a Central Office 
Board hearing before an Acting Veterans Law Judge.  The 
transcript of that hearing has been associated with the 
claims file.  At that hearing, the Veteran submitted 
additional evidence, and waived her right to initial review 
by the RO.  See 38 C.F.R. § 20.1304 (2009).  

The Board observes that the RO has adjudicated the Veteran's 
claim of entitlement to service connection for "endometrial 
biopsy."  As an endometrial biopsy is a diagnostic procedure 
and not a disease or disability, and as the Veteran's June 
2007 hearing presentation helped to clarify that the claim 
features a disease of the uterus that was evaluated with an 
endometrial biopsy, the Board has recharacterized the issue 
on appeal as "entitlement to service connection for a disease 
of the uterus."  

The Board notes that this appeal concerns issues on which 
there have been two hearings from two different acting 
Veterans Law Judges.  Since the law requires that the 
Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal, this matter 
will be decided by a three member panel of Veterans Law 
Judges, which will include the two acting Veterans Law Judges 
that presided over the veteran's Board hearings in June 2007 
and November 2009.  See 38 U.S.C.A. § 7102 (West 2002); 38 
C.F.R. § 20.707 (2009).  The case is again before the Board 
for appellate consideration.  

The Board observes that the RO adjudicated the Veteran's 
claims to reopen the previously disallowed claims for service 
connection for skin disabilities of the hands and feet.  
During her hearings before the Board and at various times 
during the course of the appeal, the Veteran has asserted 
that her claimed skin condition encompasses more than her 
hands and feet.  For example, she has asserted that her skin 
condition affects her head and back as well.  In light of the 
foregoing, the Board has classified the issue remaining on 
appeal as entitlement to service connection for skin 
disorder, to include a skin disability of the hands and feet.   
Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The issue of entitlement to service connection for a skin 
disorder, to include a skin disability of the hands and feet 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied 
service connection for allergic, atopic dermatitis and eczema 
of the hands and feet; the Veteran did not appeal that 
decision.  

2.  The evidence received since the RO's September 1993 
rating decision is relevant and probative of the issue at 
hand.  

3.  The weight of the evidence of record relates the 
Veteran's uterine disorder to her military service.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision which denied service 
connection for a skin condition, diagnosed as dermatitis, 
atopic, allergic, eczema, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
condition, diagnosed as dermatitis, atopic, allergic, and 
eczema of the hands and feet.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.  A uterine disorder, to include fibroids, was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  In light of the 
favorable decision by the Board to grant the Veteran's 
application to reopen the claim of service connection for 
skin disabilities of the hands and feet and her claim for 
service connection for a uterine disability, no further 
action is required to comply with the VCAA.  

At the time of her most recent Board hearing, the Veteran 
noted that she had additional evidence to submit.  The Board 
held the record open for 60 days to allow for submission of 
this evidence.  The Veteran submitted additional evidence 
with waiver of RO consideration.  

Evidentiary Background

An enlistment examination conducted in July 1988 was negative 
for any complaints or findings of a skin condition; clinical 
evaluation of the skin was normal.  The service treatment 
records indicate that the Veteran was seen in November 1988 
for evaluation of eczema.  On November 28, 1988, the Veteran 
was seen at a dermatology clinic, at which time it was noted 
that she had had eczema since she was born; she noted that 
her eczema gets worse when she gets hot or is under pressure.  
Examination revealed a rash around the neck and hands; she 
also had active eczema on her chest and lesions on her face.  
The assessment was atopic dermatitis, existed prior to 
service.  In November 1988, the Veteran was seen for heavy 
bleeding.  The Veteran was seen at a dermatology clinic in 
December 1988 for evaluation of atopic dermatitis; a medical 
board was recommended.  

Of record is a statement from Dr. Alexander C. Romeo, dated 
in December 1988, indicating that he had known the Veteran 
for approximately two years.  During that time, he treated 
her for atopic dermatitis.  

A Medical Board was convened in December 1988, at which time 
it was determined that the Veteran had atopic dermatitis, 
which was symptomatic, that existed prior to service.  It was 
recommended that the Veteran be separated from service; 
however, this recommendation was later overturned.  In March 
1989, it was noted that examination of the Veteran was normal 
except for atopic dermatitis which was not a problem.  In 
December 1989, the Veteran was seen for complaints of 
abdominal cramping.  A September 1992 separation examination 
reported discoloration of the left breast.  

At the time of a VA examination in February 1993, the Veteran 
had diffuse hyper pigmented flat patches over both wrists, 
both arms, both elbows, both lateral arms and posterior 
aspect of both hands.  The diagnosis was recurrent eczema 
with residual scarring.  Another examination was conducted in 
May 1993, at which time the Veteran reported that she first 
noticed sweating in the bends of the elbows and sweating and 
itching on the soles of her feet and ankles.  Following the 
examination, the pertinent diagnoses were contact, allergic 
dermatitis, secondary to wool and cleaning solutions; acute 
and chronic dermatitis; and post-inflammatory hyper and hypo 
pigmentation.  

By a rating action in September 1993, the RO denied a claim 
for service connection for a skin condition, diagnosed as 
dermatitis and eczema; this decision was based on a finding 
that the condition existed prior to service and was not 
aggravated by service.  The record does not show that the 
Veteran filed a notice of disagreement with this decision.  

The Veteran's request to reopen her claim for service 
connection for a skin condition, claimed as dermatitis on 
both hands and both feet and blisters on the feet, (VA Form 
21-526) was received in December 2003; the Veteran also 
claimed service connection for "endometrial biopsy."  
Submitted in support of her claim were treatment reports from 
Walter Reed Medical Center dated from August 1995 through 
July 2000.  The Veteran underwent an endometrial biopsy in 
August 1995.  In January 1997, the Veteran was seen with 
complaints of a history of heavy irregular bleeding on Depo-
Provera.  It was noted that she was seen in December 1996 and 
placed on Prem; she stated that she stopped bleeding but then 
restarted for 33 days with heavy clotting.  The assessment 
was probable dysfunction uterine bleeding (DUB) secondary to 
Depo-Provera.  

In May 1998, she was diagnosed with menorrhagia.  A pelvic 
ultrasound revealed findings of an enlarged fibroid uterus 
with exophytic fibroid extending from the posterior aspect of 
the uterine fundus.  When seen in March 1999, it was noted 
that the Veteran had no further problems with irregular or 
heavy bleeding.  The assessment was myoma, asymptomatic.  The 
Veteran was seen for a follow up evaluation of her skin 
condition in May 2000; the impression was questionable 
allergic contact dermatitis vs. atopic dermatitis with post 
inflammatory hyperpigmentation.  The Veteran was seen in June 
2000 with complaints of blisters on the sides of both feet; 
no pertinent diagnosis was noted.  A June 2000 clinic note 
reflects an assessment of history of myoma.  

Also submitted in support of the Veteran's claims were VA 
progress notes dated from November 1999 through March 2004.  
A July 2002 VA progress notes reflects an assessment of 
uterine fibroids with associated menorrhagia.  A September 
2002 progress note indicates that the Veteran complained of 
bleeding for two months from July through August; she noted 
that intermenstrual bleeding had decreased in frequency.  The 
impression was bleeding on Depo; with normal side effect of 
dep and appears to be decreasing; and fibroids.  An October 
2002 VA progress note reflects as assessment eczema, not 
controlled with current medications; it was noted that the 
skin on the hands and feet were becoming cracked and 
hyperkeratotic.  During a clinical visit in January 2003, the 
examiner stated that as the skin lesions were worsening, 
another dermatology consultation was recommended.  A May 2003 
clinic note reflects an assessment of fibroid uterus has 
responded to Lupron treatment.  

The Veteran was afforded a VA examination in September 2005; 
at that time, she complained of problems with the skin and 
eczema over the body with hair loss and itching.  Following 
an examination, the Veteran was diagnosed with follicular, 
established by biopsy, chronic eczematous dermatitis, female 
pattern alopecia and traction alopecia, and papular lesions 
present over the groin.  The examiner stated that those 
conditions involved 35 percent of the body, and they may or 
may not be related to her 14 years of military duty.  

Received in May 2006 were VA progress notes dated from July 
2005 through May 2006 which show that the Veteran continued 
to receive clinic evaluation and treatment a skin condition, 
variously diagnosed as follicular eczematous eruption on the 
groin and buttocks.  A Persian Gulf Registry examination was 
conducted in March 2005.  At that time, the Veteran indicated 
that she developed uterine bleeding in September 1991; she 
was subsequently diagnosed with uterine fibroids and treated 
with hormonal injection and the bleeding decreased.  She also 
reported that she developed rashes on her buttocks and 
genital area.  Following an evaluation, she was diagnosed 
with uterine fibroids and follicular eczematous eruptions 
over the buttocks and genital regions.  

At her personal hearing in June 2007, the Veteran indicated 
that the endometrial biopsy was done to help control the 
constant and profuse bleeding that she had been experiencing.  
The Veteran reported that they found tumors, caused by 
endometritis.  The Veteran testified that she has continued 
to experience constant bleeding.  The Veteran indicated that 
she was found to have fibroid tumors in October 2002; she 
stated that she was treated with injections.  The Veteran 
reported that she first noticed her skin condition in 1998.  
The Veteran noted that she was exposed to chemicals while 
serving aboard the ship; she stated that she received 
treatment for a skin condition during service.  The Veteran 
indicated that she continues to receive treatment for a skin 
condition; she noted that the skin condition affects her 
hands, the soles of her feet and her genital area.  

VA progress notes dated from June 2007 through July 2008 show 
that the Veteran continued to receive clinic evaluation and 
treatment a skin condition and a uterine disorder.  The 
Veteran was seen at a dermatology clinic in June 2007 for 
Raptiva injection.  The impression was eczema, generalized 
and severe with some improvement with Raptiva.  

The Veteran was afforded a VA examination in August 2008.  At 
that time, she reported the onset of a uterine disease in 
1989.  It was noted that the Veteran had training on the ship 
that included running; she stated that, while running up and 
down the ladder, she experienced "a gush of blood."  The 
condition lasted for 9 or 10 days, and then it would stop.  
The Veteran indicated that she was evaluated by a ship doctor 
who placed her on bed rest and on administrative duty, which 
lasted for 3 months; when she went back on duty, the 
condition reoccurred.  It was noted that in 1990, an 
examination discovered that the Veteran's bleeding was caused 
by fibroids.  She was placed on birth control, and she was 
treated with a course of injections, which reduced the 
clotting.  She denied any current vaginal bleeding.  The 
diagnosis was uterine disease described by the Veteran as 
menorrhagia with fibroid.  The examiner noted that the 
condition did not result in surgical management with a 
hysterectomy, myomectomy, nor an endometrial ablation, 
condition resolved with last progestin hormonal injection 
which resulted in Veteran becoming menopausal.  The examiner 
stated that the Veteran is currently menopausal.  The 
examiner noted that the Veteran had a reported history of 
menorrhagia with fibroids; she stated that these conditions 
are not due to or aggravated by active duty in the military.  
She stated that it is possible that these conditions would 
have occurred if the Veteran had not been active duty in the 
military.  

At her personal hearing in November 2009, the Veteran 
indicated that she started having gynecological problems in 
service while stationed aboard the USS Hunley in 1990; she 
was 32 years old.  The Veteran stated that she experienced 
excessive bleeding after rigorous training, which included 
running up and down ladders and doing drills.  The Veteran 
maintained that she did not have any problems with her 
menstrual cycles prior to service.  The Veteran noted that 
she had an ultrasound in April 1992, at which time she was 
diagnosed with menorrhagia, manifested by heavy and prolonged 
periods due to fibroids.  The Veteran indicated that she was 
given iron pills and injections.  The Veteran reported that 
she now has fibroids and experiences the same symptoms that 
she had in service.  The Veteran testified that she started 
having skin problems in 1998 with blisters on her hands and 
feet.  The Veteran indicated that while she had a skin 
condition prior to service, it was only on her arms and legs 
and it was well controlled; however, by the time she left 
service, she had a rash all over her body.  

Submitted at the hearing were VA treatment reports dated in 
September 2009.  A CT scan of the pelvis revealed a fibroid 
uterus.  

Received in January 2010 was a medical statement from the 
Acting Chief of Dermatology at the Washington, D.C. VA 
Medical Center, indicating that the Veteran has been under 
the care of that department since November 2001; prior to 
that time, she was being treated at Walter Reed Army Medical 
Center.  It was noted that she presented with chronic dry 
skin since she was in the military and was given a diagnosis 
of eczema and dyshidrotic eczema.  It was also noted that the 
Veteran subsequently developed folliculitis, alopecia and 
chronic paronychi in 2005.  In May 2007, the Veteran was 
started on Raptiva for severe generalized eczema.  In August 
2007, despite clinical improvement of skin lesions on 
Raptiva, the Veteran developed hair loss and the Raptiva was 
discontinued.  In August 2007, two skin biopsies were taken 
to rule out cutaneous T-cell lymphoma (CTCL) and showed 
"psoriasiform superficial perivascular dermatitis...although 
the findings could not rule out early state of mycostis 
fungoid(e)s the findings favored an inflammatory 
dermatosis."  She continued to have worsening of her 
eczematous dermatitis and was treated with intramuscular 
kenalog and topical steroids.  In September 2009, the Veteran 
presented to the clinic with worsening of skin pruritis and 
severe facial swelling.  Three biopsies from the face and 
scalp demonstrated malignant CTCL with infiltrates around the 
hair follicles consistent with an aggressive type called 
folliculotropic CTCL.  The dermatologist stated that the 
Veteran had a chronic skin inflammation since being in the 
military that has transformed into an aggressive form of CTCL 
(folliculotropic type) and is currently receiving 
chemotherapy.  


Claim to Reopen

When a claimant fails to timely appeal an RO decision denying 
his or her claim for benefits, that decision becomes final 
and can no longer be challenged.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006) (Except as provided by law, when a 
case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001. 66 Fed. Reg. at 45,620.  
Since the Veteran filed her petition to reopen the claim for 
service connection for a skin condition after August 29, 
2001, the Board will apply these revised provisions.  See 38 
C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, service connection for a skin disease of the 
hands and feet, to include a skin disease manifested by 
blisters was previously denied in a rating decision in 
September 1993.  At that time, the RO denied the claim on a 
finding that a skin disorder, namely dermatitis, preexisted 
the Veteran's entry into service, that there had been no 
aggravation of the preexisting skin condition shown.  The 
Veteran was informed of the determination and of the right to 
appeal; the Veteran did not appeal that decision within one 
year of the notification therefore, and it became final.  

Evidence received since the September 1993 rating decision 
includes VA progress notes, a September 2005 VA examination 
report, and a VA medical opinion.  Significantly, the 
September 2005 VA examiner sated that the Veteran had 
follicular mucinosis, chronic eczematous dermatitis, female 
pattern alopecia and papular lesions over the groin, all of 
which may or may not be related to her 14 years of military 
service.  Among those records is a medical statement from the 
Acting Chief of Dermatology at the VA medical center in 
Washington, D.C., dated in January 2010, to the effect that 
the Veteran had a chronic skin condition since being in 
service that had transformed into an aggressive form of CTCL 
and was currently receiving chemotherapy.  This opinion 
suggests that the Veteran's skin condition had its onset in 
service or was aggravated by service.  Based upon the reasons 
for the prior denial, the evidence indicating the possible 
aggravation of her skin condition by military service, is new 
and material.  Specifically, the evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim of entitlement to service connection for a skin 
disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  


Service Connection for a Disability of the Uterus

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994), (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Based on the evidence of record, it is clear that the 
Veteran's uterine disorder began in service and has been a 
chronic disorder that has continued through her service 
separation and into the postservice period.  The pertinent 
regulation, 38 C.F.R. § 3.303(b), requires for a finding of 
service connection to be made, that there be either a chronic 
disability resulting from any inservice occurrence of an 
injury or disease, and if there is no resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2009).  In this case, 
while on active duty, the Veteran experienced irregular 
vaginal bleeding; she was referred for a pelvic ultrasound in 
March 1998, which found an enlarged fibroid uterus.  The 
record clearly shows that her symptoms, which were consistent 
through service and continuous through the postservice 
period, all constitute one continuous disorder.  

Moreover, the evidence weighing the most heavily against the 
Veteran's claim is the August 2008 VA examination report 
which noted that the Veteran was currently menopausal and 
referred to her condition as a history of menorrhagia with 
fibroids.  However, more recent VA progress notes include a 
CT scan of the pelvis, dated in September 2009, which 
revealed a fibroid uterus.  In addition, the Veteran's 
testimony during her November 2009 hearing before the Board 
was credible and consistent with the evidence of record that 
shows chronicity and continuity of her symptomatology.  For 
these reasons, the weight of the evidence shows that the 
Veteran's uterine disorder was initially manifested by 
inservice abnormal gynecological symptoms and irregular 
bleeding; an endometrial biopsy was done which revealed 
uterine fibroids.  With consideration of the evidentiary 
value that may be assigned to the Veteran's lay description 
of symptoms under Jandreau, Layno, and Barr the Board 
resolves reasonable doubt in favor of the Veteran and grants 
a claim of service connection for a uterine disorder.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The application to reopen a claim for service connection for 
a skin disorder of the hands and feet, to include a skin 
disease manifested by blisters is granted.  

Service connection for a uterine disorder is granted.  


REMAND

Having determined that the Veteran's claims of entitlement to 
service connection for a skin disorder of the hands and feet, 
to include a skin disease manifested by blisters is reopened, 
VA has a duty to assist the Veteran in the development of 
evidence pertinent to his or her claim under 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).  

While there are treatment notes of record documenting 
treatment before and during service for a skin condition, 
variously diagnosed, as well as treatment for eczema, 
dermatitis and folliculitis after service, the RO also has 
not determined whether there is clear and unmistakable 
evidence that the pre-existing skin condition was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the Veteran due process of 
law, the Veteran's claims folder should be reviewed in order 
to obtain a VA medical opinion regarding whether the Veteran 
had a preexisting skin condition that was aggravated by 
service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of any current skin 
disorder(s).  The relevant documents in 
the claims file should be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  
The examiner should identify any 
currently manifested skin disorder.  For 
each disorder identified, the examiner 
should offer an opinion as to:

a)  Whether the disorder clearly and 
unmistakably existed prior to the 
Veteran's entrance onto active duty 
and if so whether the disorder 
clearly and unmistakably did not 
increase in severity beyond the 
natural progression of the 
disability during active duty. 

b)  For each skin disability that 
did not clearly and unmistakably 
exist prior to active duty and 
clearly and unmistakably was not 
aggravated by active duty, the 
examiner should provide an opinion 
as to whether there is a 50 percent 
or better probability that the 
disorder is related to her military 
service, to include if the Veteran's 
skin disorder(s) began during her 2 
periods of military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

2.  After the development requested has 
been completed, review the medical 
opinion evidence to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issue of 
service connection for a skin disorder in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted, the RO must 
furnish to the veteran and representative 
an appropriate Supplemental Statement of 
the Case (SSOC), and should afford them 
the appropriate time period for response 
thereto.  

After the above actions have been accomplished and there has 
been compliance with appellate procedure, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran 
until she receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the Veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


			
	DAVID L. WIGHT	K. R. FLETCHER
    	   Acting Veterans Law Judge                          
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                              MICHAEL A. 
HERMAN
	Acting Veterans Law Judge
	Board of Veterans' Appeals






 Department of Veterans Affairs


